Citation Nr: 0021054	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.  

2.  Entitlement to service connection of a hearing loss 
disability.  

2.  Entitlement to an evaluation greater than 40 percent for 
a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, and had a second period of active service from 
January 1991 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated March 1993 and August 1995, where the 
issues identified on the first page of this decision were 
denied.  The claims were previously before the Board in June 
1999, when they were remanded for additional development.  
That action being complete, the file is returned for our 
review.  


FINDINGS OF FACT

1.  A medical opinion pertinent to a hearing loss disability 
has been received since the RO's 1988 decision which must be 
considered in order to fairly decide the merits of the claim.

2.  There is no evidence connecting the current hearing loss 
disability to either period of active service.  

3.  The veteran's low back disability is manifested by 
sciatic involvement, hypalgesia and hypesthesia of the thigh 
and foot, severe restriction of motion because of pain, and 
complete loss of extension.



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a hearing loss disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for service connection for a hearing loss 
disability is not well grounded, and is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a 60 percent evaluation for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

We note that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

As noted in our June 1999 decision, the veteran claims that 
he manifests a hearing loss disability that is due to his 
service in Vietnam.  His claim was finally denied in a 
November 1988 rating decision.  

The evidence received subsequent to the RO's November 1988 
decision includes reports of audiograms dated February 1990, 
March 1991, and July 1992.  The veteran had his second period 
of active service from January 1991 to June 1992.  

His results for the period prior to his second entry into 
active service:
2/90
500
1000
2000
3000
4000
RIGHT EAR
25
05
55
75
80
LEFT EAR
10
05
40
65
70
The veteran began his second period of service in January 
1991.  His audiogram is dated in March 1991.  
3/91
500
1000
2000
3000
4000
RIGHT EAR
15
05
70
80
85
LEFT EAR
05
10
45
70
70
The veteran's separation audiogram is dated July 1992:
7/92
500
1000
2000
3000
4000
RIGHT EAR
-
5
65
85
90
LEFT EAR
-
10
50
65
80

The evidence subsequent to the RO's November 1988 decision 
also includes a VA examination dated October 1999.  That 
report shows that the examiner found, after a review of the 
veteran's claims file, that "it is less likely [than] not 
that the veteran's hearing disorder increased in severity 
during his second period of service."  

We determine that the above evidence is new and material to 
the issue of whether a current hearing loss disability is 
manifested which is related to disease or injury in service.  

However, we also determine that although a current hearing 
loss disability is manifested, the evidence does not show 
that a well grounded claim has been presented.  

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

Although a current hearing loss disability is shown, there is 
no medical evidence to show that this current disability was 
either manifested during his first period of service or that 
it had either manifested or increased in severity during his 
second period of service.  

In fact, the recent opinion from the October 1999 examination 
shows only that it is less likely than not that the current 
disability increased in severity during his second period of 
service.  Thus, there is no positive evidence offered to show 
that a relationship exists between service and a current 
hearing loss disability.  

Therefore, as this new evidence does not show that a current 
hearing loss disability is related to service, the claim is 
not well grounded, and is accordingly denied.  

We note that the veteran has indicated in a May 2000 VA Form 
21-4138 that he failed an audiological examination and was 
denied entry into the Navy in August 1978, and that hearing 
aids were furnished by Hennepin County, Minnesota, in 1986.  
However, he has only alleged that he manifested a hearing 
loss disability in 1978 and again in 1986.  As indicated 
above, a current hearing loss disability manifested sometime 
after January 1971 was shown prior to the November 1988 
rating decision, thus additional evidence making the same 
showing is duplicative.  Thus, as he has not alleged that 
evidence exists that is probative of the nexus between a 
current disorder and either his first or second period of 
service, VA owes him no duty in this case.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).


II.  Entitlement to an increased evaluation for a back 
disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his right knee 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.

The veteran established service connection for a disability 
currently characterized as lumbar spine injury, with DDD 
[degenerative disc disease], in a rating action dated October 
1992.  The RO noted that he had fallen during service and 
injured his back.  A 40 percent evaluation was assigned under 
Diagnostic Code 5295 (lumbosacral strain).  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  

Intervertebral disc syndrome is evaluated by Diagnostic Code 
5293.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling.  A 40 percent rating is 
contemplated by severe intervertebral disc syndrome, where 
recurring attacks are present with intermittent relief; and a 
20 percent rating contemplates a moderate disability, with 
recurring attacks.  A mild disability is evaluated as 10 
percent disabling. 

A rating greater than that in effect is also contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  

Additionally, severe limitation of motion of the lumbar spine 
is contemplated by Diagnostic Code 5292, and is evaluated as 
40 percent disabling.  A disability productive of moderate 
limitation of motion is evaluated as 20 percent disabling, 
while one productive of slight limitation of motion is 
evaluated as 10 percent disabling.  

Ratings for lumbosacral strain are contemplated by Diagnostic 
Code 5295.  Those criteria stipulate that severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is evaluated as 40 percent disabling.  A lumbosacral 
sprain disability productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis established by x-ray findings will 
be evaluated under the limitation of motion criteria for the 
specific joints involved; where limitation of motion is 
noncompensable, a 10 percent rating is to be combined for 
application of each major joint group or group of minor 
joints.  In the absence of limitation of motion, a 20 percent 
rating will be assigned where there is x-ray evidence of 
involvement of 2 or more major or minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
evaluation assigned when there is no occasional 
incapacitating exacerbations.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  

In response to the factors addressed at 38 C.F.R. § 4.45, it 
was noted that the regulation provides that "As regards the 
joints the factors of disability reside in reductions of 
their normal excursion of movements in different places.  
Inquiry will be directed to these consideration:  (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement that normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). 
(d) Excess fatigability.  (e) Incoordination, impaired 
ability to execute skilled movements smoothly.  (f) Pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
considerations.

This claim was previously before the Board in June 1999, when 
it was remanded for, in pertinent part, a more recent 
examination of the veteran's back.  We note that the 
veteran's medical history includes an operation at the L4-5 
level in 1993, and that his diagnosis in April 1994 was that 
of post-op herniated nucleus pulposus, L4-5.  As the 
veteran's disability picture has recently changed, we now 
turn to the recent evidence in detail.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern).

The report of the recent VA examination is dated September 
1999, and shows that an April 1999 MRI revealed a concentric 
bulge of the disk between L2 and L3, L3 and L4, and that 
impingement was present bilaterally at L4 and L5 on the right 
side.  The examiner also noted that an operation was 
performed in July 1999, and that the hospital summary 
indicated that a stenosis was present on the right between L5 
and S1, and to some degree at L4 and L5.  A herniated nucleus 
pulposus was described on the right in addition to the 
stenosis at L5-S1.  A hemilaminectomy and disk excision were 
reportedly done.  

The examiner noted that the veteran walked with a cane, and 
that he had back pain and leg pain on the right after sitting 
on a hard surface.  It was noted that he could sit for 
approximately 45 minutes, and then developed some numbness in 
the forefoot, particularly on the right.  He also reported 
being able to walk for 45 minutes, and being unable to 
operate a vehicle more than two hours.  The examiner noted 
that in the midline of the lumbosacral area, there was a 4-
1/4 inch scar that was red, healing, but not tender, and 
parallel to that on the left side was 1 1/2  inch more mature 
scar that was well healed and nontender.  

Forward flexion to 40 degrees produced pain in his back and 
left lower extremity, lateral extension to 20 degrees 
produced pain in his back, bilaterally; and the examiner 
noted that he was incapable of any extension in the lumbar 
segments.  Further, the examiner outlined that with his 
general build, the veteran should be capable of  75-80 
degrees of forward flexion, 30 degrees of extension, and 
lateral flexion to 35-40 degrees.  

He was able to heel and toe walk, although heel walking 
suggested some slight weakness after a few feet.  The right 
foot did not show a clear-cut drop foot.  He was able to toe 
walk without evidence of muscle weakness.  In the sitting 
position, his reflexes responded 2+ at the ankle, 3+ at the 
knee.  Straight leg testing produced back pain that was quite 
severe on the right side.  The end point of the test was at 
45 degrees.  On the left, it was approximately 50-60 degrees.  
Back pain and some leg pain was produced along the left 
sciatic nerve.  Sensory evaluation produced some linear 
patches of hypalgesia and hypesthesia on the lateral aspect 
of the right thigh and the lateral aspect of the right foot.  
Some scattered areas were noted in the lateral aspect of the 
left leg.  

The impression was remote surgery, July 1999, 
hemilaminectomy, L4-L5, L5-S1; disk excision, L5-S1, right 
sided approach; and remote disk excision, lumbar, left 
approach, 1993.  The examiner also noted that the veteran's 
x-ray reports showed a mild scoliosis or inclination to the 
right side, the inner space between L4 and L5 was narrowed 
along with the inner space between L5 and S1.  Spurring was 
present between T12 and L1 and on the body of L4 and L5.  On 
the right side, the inferior facet tip was not clearly seen.  
The inferior facet on the right side at L5 was not seen.  A 
small subcartilaginous area of density is noted in the weight 
bearing are of the left hip.  The hip joint spaces were 
preserved.  It was also noted that the extremes of the above 
ranges were all painful to the veteran, and that he had 
severe restriction because of pain in the back, and also down 
the right lower extremity.  The examiner also noted that the 
pain was of significance.  

A review of the evidence shows that the veteran's disability 
picture most closely approximates a 60 percent evaluation 
under Diagnostic Code 5293.  38 C.F.R. § 4.7 (1999); 
VAOPGCPREC 36-97.  That is, the evidence shows that straight 
leg testing produced back pain that was quite severe on the 
right side, and that back pain and some leg pain was produced 
along the left sciatic nerve.  Sensory evaluation produced 
some linear patches of hypalgesia and hypesthesia on the 
lateral aspect of the right thigh and the lateral aspect of 
the right foot.  Some scattered areas were noted in the 
lateral aspect of the left leg.  In addition, extremes of the 
ranges of motion were all painful to the veteran, and he had 
severe restriction because of pain in the back, and also down 
the right lower extremity.  The examiner also noted that the 
pain was of significance.  Finally, the veteran ambulated 
with a cane and had difficulties sitting and standing, 
38 C.F.R. § 4.45(f); Spurgeon v. Brown, 10 Vet. App 194, 196 
(1997).  Thus, we determine that this disability is the 
functional equivalent of a pronounced intervertebral disc 
syndrome disability.  

However, an evaluation greater than 60 percent is also not 
shown by the evidence of record.  First, we note that 
residuals of vertebral fracture or ankylosis are not shown.  
Second, although the veteran is service-connected for a 
lumbar spine injury with DDD, we must first point out that 
his limitation of motion and pain played a significant role 
in the determination of his 60 percent evaluation under 
Diagnostic Code 5293, and second, that the evaluation of the 
same manifestations of disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); see generally 
VAOPGCPREC 23-97, VAOPGCPREC 36-97, VAOPGCPREC 9-98.  

We also note that the veteran was assessed with two scars on 
examination.  However, we must point out that scars that are 
not due to burns, or that are not of the face or neck must be 
either poorly nourished with repeated ulceration (Diagnostic 
Code 7803), tender and painful on objective demonstration 
(Diagnostic Code 7804), or limit the function of the part 
affected (Diagnostic Code 7805).  However, the examiner 
specifically stated that although one of the veteran's scars 
was healing, that both of the veteran's scars were not 
tender.  As the evidence does not show that the scars are 
poorly nourished with repeated ulceration, or that they are 
tender, an assignment under Diagnostic Code 7803 or 7804 is 
not warranted.  We also note, as indicated above, that 
limitation of the veteran's back was a consideration under 
Diagnostic Code 5293, 38 C.F.R. § 4.14 (1999).  

Thus, the record does not show that an evaluation greater 
than 60 percent is warranted.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


ORDER

1.  The petition to reopen a claim of service connection for 
a hearing loss disability is granted.

2.  The claim of entitlement to service connection for a 
hearing loss disability is not well grounded, and is denied.  

3.  Entitlement to a 60 percent evaluation for a low back 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

